 CENTRALVALLEYPIPE COMPANY233I think the proper course would be to remand this case for a hearing,to adduce evidence as to whether or not the challenged voters havelost their right to reinstatement because they have been permanentlyreplaced.CENTRAL VALLEY PIPECOMPANYandINTERNATIONAL ASSOCIATION OPMACHINISTS, DISTRICT LODGENo.87,AFL,PETITIONER.Case No.20-RC-2656.January 18,1955Decision and OrderUpon a petition duly filed under Section 9 (c) of the National La-bor Relations Act, a hearing was held before Albert Schneider, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :The Employer, a California corporation, has its main office andplant at Fresno, California, and branch warehouses at Stockton, Cali-fornia, and Burley, Idaho. The Fresno plant and Stockton warehouseare involved herein.'The Employer is engaged in the manufactureand sale of well pipe casing. It also sells and distributes line pipewhich it obtains, already fabricated, from Kaiser's Fontana, Califor-nia, plant.During the year ending December 31, 1953, the Fresnoplant purchased raw materials valued at $175,000, of which approxi-mately $60,000 represented shipments received directly from out-of-State.During the same period, the Fresno plant's sales were in ex-cess of $600,000 in value, of which approximately $37,500 representeddirect out-of-State shipments.The record indicates that another$37,500 worth of materials was shipped outside the State to the Idahowarehouse on order of the Fresno plant.However, those shipmentswere not first received by the Fresno plant, but were sent directlyfrom Kaiser, the Employer's supplier, to the Idaho warehouse.2 It isapparent from the foregoing that the total direct out-of-State ship-ments by the Fresno plant itself amount to only $37,500, which is lessthan the Board's minimum direct outflow requirement.'Apart fromother considerations, as the additional $37,500 shipments to the Idahowarehouse mentioned above were made not by the Fresno plant, butby the supplier, they cannot be included in the Fresno plant's outflow.'Only twoemployees work at the Stockton branch which Is used primarily as a ware-house forlight pipe.The Idahowarehouse has no regular employees.2No separatejurisdictional facts are presentedin the recordas to the Stockton andIdaho warehouses.s JonesboroGrain Drying Cooperative,110 NLRB 481.111 NLRB No. 38. `234DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs the Employer's operations fall short of the Board's minimumjurisdictional requirements, we shall dismiss the instant petition.[The Board dismissed the petition.]MEMBER PETERSON took no part in the consideration of the aboveDecision and Order.'CAMPBELL SOUP COMPANYandRALPH N. JONES, EDWARD R. SALATI,ALDO CIMINO, GEORGE S. SMITH, ARTHUR W. WOOD, WILLIAM R.MURPHY, TONY BASIL, CLAUDE MINOS, WILLIAM R. MURPHY, ROB-ERT J. GARTLAND, PETITIONERSandLOCAL SO-A, UNITED PACKING-HOUSE WORKERS OF AMERICA,CIO.Cases Nos. 4-RD-121,4-RD-122,4-RD-123, 4-RD-124, 4-RD-195, /.-RD-126, 4-RD-1927,4-RD-128, 4-RD-129, and 4-RD-130. January 18, 1955Decision and OrderUpon petitions for decertification duly filed under Section 9 (c) ofthe National Labor Relations Act a consolidated hearing was heldbeforeWilliam Naimark, hearing officer.The hearing officer's rul-ings made at the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioners, employees of the Employer, assert that theUnion is no longer the representative, as defined in Section 9 (a) ofthe Act, of the employees designated in the petitions.The Union is a labor organization currently recognized by the Em-ployer as the exclusive bargaining representative of the employeesdesignated in the petitions.3.No questions affecting commerce exist concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act for the followingreasons:'The Petitioners in nine of the decertification petitions herein seekto sever from the established production and maintenance unit at theEmployer's Camden, New Jersey, operation, which is represented bythe Union, the following groups of employees who were unsuccess-fully sought by the International Association of Machinists in anearlier certification proceeding decided in July 1954: 2 carpenters,'In view of our decision herein, we find it unnecessary to determine issues relating tothe statusof the Union's contract as a bar to this proceeding.2Campbell Soup Company,109NLRB 475.111 NLRB No. 36.